                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ROLAND KADERLI                                    §

VS.                                               §                 CIVIL ACTION NO. 1:17cv306

BOBBY RADER                                       §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Roland Kaderli, a prisoner confined in the Texas Department of Criminal Justice,
Correctional Institutions Division, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. The court referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge. The Magistrate Judge recommends that the petition be dismissed without

prejudice as moot.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Magistrate

Judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections lack merit. Petitioner filed this petition as a pretrial detainee asserting his

pretrial detention was unconstitutional. As petitioner was subsequently convicted of the offense with

which he was charged, the current petition is now moot. Petitioner may file a separate petition

challenging his conviction after he exhausts his state remedies.

                                               ORDER

       Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED as the opinion of the court. A final judgment shall be entered in accordance with the
recommendation of the Magistrate Judge.

         In addition, the court is of the opinion that the petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See U.S.C. § 2253. The standard that must be met in order

to receive a certificate of appealability requires the petitioner to make a substantial showing of the

denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);

Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner

is not requited to demonstrate that he would prevail on the merits. Rather, he need only demonstrate

that the issues are subject to debate among jurists of reason, that a court could resolve the issues in
a different manner, or that the questions presented in the petition are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability should be resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.

2000).

         In this case, the petitioner has not shown that the issue of whether his petition is moot is

subject to debate among jurists of reason. The factual and legal questions raised by petitioner have

been consistently resolved adversely to his position and the questions presented are not worthy of

encouragement to proceed further. As a result, a certificate of appealability shall not issue.


           So ORDERED and SIGNED January 31, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge
